Citation Nr: 0922402	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  In this decision the RO 
increased the Veteran's rating for PTSD from 10 to 30 percent 
disabling, effective in October 2005.  In May 2008, the RO in 
Boston, MA, increased the Veteran's rating for PTSD to 50 
percent disabling, also effective in October 2005.  In March 
2009, the Veteran testified before the undersigned Veterans 
Law Judge at the RO.  A transcript of that hearing has been 
incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In support of his appeal for a higher than 50 percent rating 
for PTSD, the Veteran submitted two private records from his 
treating licensed psychologist, Dr. Greene, dated in May 2005 
and September 2007.  In these statements Dr. Greene stated 
that the Veteran suffered from "total social impairment" 
and was "severely vocationally disabled" and he assigned 
the Veteran Global Assessment of Functioning (GAF) Scale 
scores of 25 and 28.  In addition, he noted that the 
Veteran's symptoms included suicidal ideation, near 
continuous panic attacks, speech that was preservative and 
illogical, and "grossly inappropriate" behavior at home and 
at work.  

Also on file are two VA examinations reports, dated in 
January 2006 and November 2007, that contain findings and 
assessments that are in stark contrast to the private medical 
records above.  In this regard, the VA examination reports 
show that the Veteran did not have active suicidal or 
homicidal ideation, did not have continuous panic attacks 
(although he was found to have periods of anxiety attacks), 
had speech that was normal in rate and flow, and had good 
insight and judgment.  Unlike the GAF scores of 25 and 28 
assigned by Dr. Greene, the VA examiners assigned the Veteran 
GAF scores of 43 and 50.  

In an attempt to reconcile the vast discrepancy between the 
VA examination reports and private medical reports, a request 
should be made to obtain the actual treatment records from 
Dr. Greene, starting with his initial treatment of the 
Veteran in 2003.  38 U.S.C.A. § 5103A(b).  In addition, so as 
to properly assess the level of severity of the Veteran's 
PTSD, he should again be afforded a VA psychiatric 
examination and the examiner should be given the Veteran's 
claims file to review.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the private treatment 
records from John A. Greene, Ph.D., from 
2003 to present, and incorporate these 
records into the claims file.  In the 
event that these records cannot be 
obtained, this fact should be documented 
in the claims file.  

2.  Scheduled the Veteran for a VA 
psychiatric examination in order to 
determine the extent and severity of his 
service-connected PTSD.  The examiner 
should review pertinent documents in the 
claims folder in connection with the 
examination, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disabilities due to the 
Veteran's PTSD, describe the symptoms of 
the Veteran's PTSD in conformance with 
VA's rating criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9411), and describe how 
the symptoms of PTSD affect the Veteran's 
social and industrial capacity.  To the 
extent possible, the examiner should 
reconcile his/her findings and conclusions 
with any contrary evidence of record.

3.  Following completion of the above, the RO should 
review the evidence and determine whether the 
Veteran's claim for a rating greater than 50 percent 
for PTSD may be granted.  If not, he and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

